344 F.2d 965
Mamie J. MAINELLI and Nicholas Mainelliv.Alfred HABERSTROH and Marie Haberstroh, Individually and Doing Business as Hill Top Rest, Pleasant Mount, Wayne County, Pennsylvania, Mamie J. Mainelli, Appellant.
No. 15157.
United States Court of Appeals Third Circuit.
Argued May 7, 1965.
Decided May 20, 1965.

Appeal from the United States District Court for the Middle District of Pennsylvania; William J., Nealon, Jr., Judge.
Milford J. Meyer, Meyer, Lasch, Hankin & Poul, Philadelphia, Pa. (Louis A. Fine, Honesdale, Pa., on the brief), for appellant.
Hugh J. McMenamin, Warren, Hill, Henkelman & McMenamin, Scranton, Pa. (Harvey Gelb, Scranton, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The judgment of the District Court will be affirmed. D.C., 237 F. Supp. 190.